PRESIDING JUSTICE EARNS, dissenting: Section 5 — 8—4(a) of the Code confers discretion upon the trial court to modify the sentence previously imposed. Here the trial court exercising its discretion declined to do so. The constitutional question addressed by the majority was not brought into play and need not be reached and should not be reached, particularly here where the constitutional question was not briefed or argued by the parties but was raised by the court on its own motion. Furthermore, the majority broadly assumes without citation of convincing authority that the General Assembly has no power to revest the circuit court with jurisdiction to reconsider a sentence imposed for violation of the criminal law. The majority acknowledges that the settled rule of law is that the General Assembly has the power to establish penalties for crimes. Here it has done so. (Morrow v. Dixon (1985), 108 Ill. 2d 223, 483 N.E.2d 876.) This is not a legislative attempt to infringe upon the inherent powers of the judiciary in matters of practice (see People v. Davis (1982), 93 Ill. 2d 155, 442 N.E.2d 855; cf. People v. Williams (1977), 66 Ill. 2d 179, 361 N.E.2d 1110) or rules of procedure (see People v. Cox (1980), 82 Ill. 2d 268, 412 N.E.2d 541). It is the proper exercise of the legislative power to fix penalties for crimes.